MEMORANDUM**
Cyrus N. Plush, a Washington state prisoner, appeals pro se from the district court’s judgment dismissing for failure to exhaust administrative remedies his 42 U.S.C. § 1983 action alleging prison officials showed deliberate indifference by failing to provide him adequate nutrition. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s determination that a prisoner failed to exhaust administrative remedies, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
The district court properly dismissed the action because Plush failed to exhaust administrative remedies as required by 42 U.S.C. § 1997e(a). See Booth v. Churner, 532 U.S. 731, 741, 121 S.Ct. 1819, 149 L.Ed.2d 958 (2001).
The remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.